NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                   JAY DAVID STEIN, Petitioner/Appellant,

                                         v.

                   JILL LYNN STEIN, Respondent/Appellee.

                            No. 1 CA-CV 16-0493 FC
                              FILED 5-30-2017


            Appeal from the Superior Court in Maricopa County
                           No. FC2012-003130
                The Honorable Joseph P. Mikitish, Judge

                       REVERSED AND REMANDED


                                    COUNSEL

Jensen, Schmidt, McElwee & Gordon, P.L.L.C., Phoenix
By Therese R. McElwee

Mark J. DePasquale P.C., Phoenix
Mark J. DePasquale
Co-Counsel for Plaintiff/Appellant

John L. Popilek P.C., Scottsdale
By John L. Popilek
Counsel for Respondent/Appellee
                             STEIN v. STEIN
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Paul J. McMurdie delivered the decision of the Court, in which
Presiding Judge Kent E. Cattani and Judge Jon W. Thompson joined.


M c M U R D I E, Judge:

¶1            Jay Stein (“Father”) appeals from a superior court order
awarding Jill Stein (“Mother”) $6240 per month in child support, as well as
the denial of his Motion for New Trial on that issue. For the following
reasons, we reverse and remand.

             FACTS AND PROCEDURAL BACKGROUND

¶2           The parties married in 2005 and divorced in 2014. They have
four children together, 10-year-old triplets and an 11-year-old (“the
Children”). Father’s annual gross income is $3 million, and at the time of
dissolution, Mother was not working. Under their premarital agreement,
neither party was entitled to spousal maintenance. In the divorce decree,
the superior court established Father as the primary residential parent,
allowing Mother supervised parenting time consisting of one afternoon per
week, one overnight on alternating weekends, and two weeks of summer
vacation time. The superior court ordered Father to pay child support in the
amount of $7500 per month.

¶3            Father appealed the divorce decree in 2014, arguing the
superior court did not set forth facts supporting its deviation from the Child
Support Guidelines despite his request for findings of fact and conclusions
of law under Arizona Rule of Family Law Procedure 82(A). This court
agreed, and remanded the child support award to the superior court for
additional findings. Stein v. Stein, 238 Ariz. 548 (App. 2015).

¶4            The superior court subsequently issued a more detailed
ruling reducing Mother’s child support to $6240 per month. The superior
court subsequently denied Father’s Motion for New Trial. This timely
appeal followed and we have jurisdiction pursuant to Arizona Revised
Statutes (“A.R.S.”) section 12-2101(A)(1) and (5)(a).1


1      We cite to the current version of applicable statutes and rules when
no revision material to this case has occurred.


                                      2
                              STEIN v. STEIN
                            Decision of the Court

                               DISCUSSION

¶5             Father argues the superior court’s order awarding child
support is unsupported by the evidence and applicable law, and the
superior court failed to sufficiently set forth the basis for the 80/20
allocation of child support between Father and Mother. “We review a child
support order for an abuse of discretion.” Stein, 238 Ariz. at 549–50, ¶ 5.

A.     Waiver.

¶6            Mother claims Father waived his argument regarding the
sufficiency of the evidence because it was not argued at trial and he failed
to provide his own suggested amount of child support. This argument is
inconsistent with the record on appeal.

¶7            Father testified at the original trial that he believed $1200 per
month was a reasonable amount for child support. This figure was echoed
in Father’s proposed findings and in his closing argument. After the decree
awarded Mother $7500 per month, Father objected to that amount in his
Motion for New Trial. After Father’s successful appeal of the first child
support order, his objections were raised again before the instant appeal in
his second Motion for New Trial, filed after the superior court awarded
Mother $6240 per month in child support. Accordingly, Father has not
waived the issue.

B.     Child Support Expenses.

¶8           Father contends the superior court disregarded the Child
Support Guidelines when it ordered child support in an amount greater
than what would have been spent on the Children if the parents and
Children were living together. See A.R.S. § 25-320 app. “Background” (2015)
(“Guidelines”).

¶9           Under A.R.S. § 25-320, parents may be ordered to “pay an
amount reasonable and necessary for support” of their children. The
Guidelines “establish a standard of support for children consistent with the
reasonable needs of children.” Guidelines § 1(A). However, the superior
court must deviate from the Guidelines if application of the guidelines is
inappropriate or unjust, and must consider the best interests of the children
when doing so. A.R.S. § 25-320(D); Guidelines § 20(A). In addition, the
superior court must consider the factors listed in A.R.S. § 25-320(D).
Guidelines § 20(A).




                                      3
                               STEIN v. STEIN
                             Decision of the Court

¶10            The superior court analyzed each of the factors listed in
section 25-320(D). Under § 25-320(D)(3),2 a court considers the standard of
living the children would have enjoyed if the parents were not divorced. In
making that determination, the superior court attributed for Mother: $4250
per month for home expenses; $900 per month for auto expenses; $20,000
per year for vacation expenses; $500 per month for nanny expenses; and
$500 per month for the Children’s monthly expenses including clothing,
shoes, school supplies, games, electronics, equipment, extracurricular
activities, and community events.

¶11            Father argues the evidence at trial did not support a
reasonable finding of the vacation expenses. We agree, and find the
superior court’s finding of $20,000 per year for vacation expenses to be an
abuse of discretion. The superior court order found the Children “went on
luxurious trips, including ski trips and cruises, during the marriage.” While
the superior court may consider these expenses for children who have
enjoyed such benefits before dissolution of the marriage, Nash v. Nash, 232
Ariz. 473, 480, ¶ 25 (App. 2013), there is no evidence in the record to support
a finding that the parties took “luxurious trips,” much less the amount
attributed by the court.

¶12           The only evidence to support this finding is Mother’s
Affidavit of Financial Information, which provided for the expense under
“other” expenses and requested $25,000 annually for four vacations a year.
However, at trial, Mother did not provide any evidence that such spending
was part of the standard of living the Children were accustomed to before
dissolution. See In re Marriage of Kells, 182 Ariz. 480, 484 (App. 1995)
(without evidence supporting the court’s deviation, it must be set aside for
an abuse of discretion); see also Elliot v. Elliot, 165 Ariz. 128, 135 (App. 1990)
(“[W]e must be able to determine which evidence formed the bases of the
awards before we can affirm them.”). Nor did Mother provide any
delineation between the Children’s expenses, and her own. See Reed v. Reed,

2      Section 25-320(D)(3) reads:

       The standard of living the child would have enjoyed if the
       child lived in an intact home with both parents to the extent
       economically feasible considering the resources of each
       parent and each parent’s need to maintain a home and to
       provide support for the child when the child is with that
       parent.




                                        4
                              STEIN v. STEIN
                            Decision of the Court

154 Ariz. 101, 106 (App. 1987) (reversing a superior court order for
insufficient evidence where there was no breakdown between the
children’s and parent’s separate needs).

¶13          The superior court abused its discretion by factoring vacation
expenses into the child support calculus without evidentiary support for
the expense.

C.     Allocation of Child Support Expenses.

¶14          Father also maintains the 80/20 allocation between Mother
and Father for child support expenses was not sufficiently supported by
any mathematical basis. He argues the superior court made the
determination “without any reference to evidence supporting the
allocation.”

¶15           The superior court order found Mother personally benefited
from many of the expenses awarded as child support, and therefore found
it “equitable and appropriate” for Father to pay 80 percent of the required
child support expenses, with Mother paying the other 20 percent.

¶16            We find this allocation to be an abuse of discretion. While
there is evidence in the record supporting the superior court’s
determination that Mother benefited personally from many of the expenses
awarded as child support, and a court may offset some amount of child
support based on a parent’s personal benefit, there is no showing how the
court arrived at its mathematical allocation in offsetting some of the child
support ordered. See Stein, 238 Ariz. at 551, ¶ 10 (“One of the purposes of
Rule 82(A) is to give the appellate courts the ability to examine the basis for
a mathematical figure awarded as child support.”). Furthermore, the
allocation fails to account for Mother’s limited, supervised parenting time.

D.     Attorney’s Fees.

¶17           Mother requested Attorney’s Fees pursuant to A.R.S.
§ 25-324, which allows this court to award fees to a party based on the
financial resources of both parties, and the reasonableness of their
positions. We find Mother did not take an unreasonable position in
defending this appeal, and the record shows a large financial disparity
between the parties. Accordingly, we will award reasonable attorney’s fees
for this appeal to Mother, in an amount to be determined upon compliance
with Arizona Rule of Civil Appellate Procedure 21(b).




                                      5
                             STEIN v. STEIN
                           Decision of the Court

                              CONCLUSION

¶18           Because the upward deviation of child support was based on
unsupported vacation expenses and an unsupported allocation of expenses,
which was part of the overall calculation of child support obligation, we
remand to the superior court for new child support findings. The superior
court on remand should consider all the expenses awarded in the order,
and may require a new hearing given the length of time that has passed
since the original order. For the foregoing reasons, we reverse the superior
court’s order and remand for further proceedings consistent with this
decision.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                       6